Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement is hereby withdrawn.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is longer than 150 words. Correction is needed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Fukuhara et al. (US 20190338115) or (WO 2018124241), both cited by the examiner.
It is noted that the US document to Fukuhara corresponds to the WO document. Since the US document is in English, the US document will be referred to. The reference in Table 1 discloses polyvinyl alcohols esterified by itaconic acid and note compositions 6-7 and 11 where applicants’ level of itaconic acid is present and note the footnote of the Table for applicants’ degrees of polymerization and degrees of saponification. Note paragraph 128 for applicants’ process. Note paragraph 1 for use as a dispersion stabilizer. Applicants’ characteristic of claim 1 is assumed inherent given that the product of the reference and method of manufacture are explicitly otherwise identical.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1-7 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Fukuhara et al. (US 20200247915), or (WO 2019031461), both cited by applicants.
It is noted that the US document to Fukuhara corresponds to the WO document. Since the US document is in English, the US document will be referred to. Claim 7 of the document discloses a dispersion stabilizer which is a polyvinyl alcohol containing itaconic or methacroyl residues. Note Table 6 for applicants’ degrees of polymerization, saponification and itaconyl or methacroyl content. Note paragraph 160 for reaction using applicants’ amount of methanol as solvent and heat treatment. Applicants’ characteristic of claim 1 is assumed inherent given that the product of the reference and method of manufacture are explicitly otherwise identical.


           Schulz et al., cited by applicants is the closest prior art assuming for the sake of argument that the Fukahara patents cited above are not prior art. Schulz discloses methacrylate esterified polyvinyl alcohols having applicants average molecular weights said to be determined by viscosity but referred to as “number average molecular weights” (column 8, lines 29-38), a contradiction as number and viscosity average molecular weights are not the same. The patent does not specifically disclose methacrylated polyvinyl alcohols with applicants combination of viscosity average molecular weights (even assuming that the molecular weights are indeed viscosity average) and methacrylic acid content as in claim 1 and does not disclose or suggest such materials as having applicants HPLC characteristic either explicitly or under the principle of inherency. Regarding claim 1, Schulz also does not disclose or suggest polyvinyl alcohols with less than 0.5 mol% double bond derived from esterification agent.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765